ORDER
PER CURIAM:
Michael'Garland (“Garland”) appeals the judgment of the Circuit Court of Jackson County sustaining the Director of Revenue’s (“Director”) one-year revocation of *847his driver’s license for refusing to submit to a chemical test of his breath pursuant to section 577.041.1 On appeal, Garland alleges that the trial court erred in finding that the arresting officer had reasonable grounds to believe that he was driving a motor vehicle while in an intoxicated condition and in finding that Garland’s actions subjected him to Missouri’s implied consent law requiring submission to a chemical breath test. The judgment of the trial court is affirmed. Because a published opinion would have no precedential value, we have instead provided a separate memorandum of law to the parties explaining our ruling. Rule 84.16(b).

. All citations are to RSMo 2000, as supplemented until January 1, 2017, unless otherwise noted.